El Juez Pbesidente Sr. del Toro,
emitió la opinión del tribunal.
La demanda, base de este pleito, copiada a la letra, en lo pertinente, dice:
“1. — Que el demandado en este caso en agosto 12 del 1921 era dueño de la casa número 137 de la calle de San Agustín, Puerta de Tierra, Municipalidad de San Juan, cuya casa se dividía en habitaciones teniendo una de ellas alquilada a Conrado Rosario, con quien estaba y está la demandante haciendo vida matrimonial.
“2.- — Que el demandado había sido notificado por la sanidad con anterioridad al día 12 de agosto de 1921, que la casa de su propie-dad número 137, de la calle de San Agustín, Puerta de Tierra, se encontraba en malas condiciones.
*563“3. — Que el día 12 de agosto de 1921 se derrumbó dicba casa por estar en malas condiciones por la única y exclusiva negligencia de su dueño el demandado en este caso.
“i. — Que al derrumbarse dicba casa se encontraba legalmente en la habitación en que vivía la demandante quien estaba en estado de preñez y sufrió una contusión en la parte izquierda del pecho y otras en las caderas, que le obligaron a guardar cama del 12 de agosto al 10 de septiembre de 1921, teniendo asistencia médica todo ese tiempo.
“5. — Que aunque se le lia requerido al demandado que le in-demnice a la demandante por los sufrimientos físicos y morales debido única y exclusivamente al derrumbe de la casa en que vivía, que fué por la culpa y negligencia del demandado, éste se ha negado a indemnizarle.
“6. — La demandante estima los daños causados a su persona en la suma de mil quinientos dólares ($1,500).”
Traneurrido el término del emplazamiento sin que el de-mandado compareciera, fué anotada su rebeldía, pero la corte luego le permitió defenderse. Alegó primero la excep-ción de falta de causa de acción y fué desestimada, y enton-ces contestó así:
“Primero: — Que niega todos y cada uno de los hechos de la de-manda.
“Segundo: — Como defensa especial, el demandado alega especí-ficamente :
“Que la demandante fué requerida por el demandado varias ve-ces para que desalojara la habitación a que se refiere la demanda, fundando dicho demandado los requerimientos en el mal estado de la casa y que a pesar de los distintos requerimientos hechos por el demandado a todos los inquilinos de la expresada casa, la deman-dante no desalojó dicha habitación dentro de los términos que le fueron dados con tal fin, constándole de conocimiento propio a la demandante que la casa estaba en malas condiciones para ser ha-bitada.”
Trabada de tal modo la contienda, fué el p-ñto a juicio y practicada la prueba la corte dictó sentencia condenando al demandado a pagar a la demandante trescientos dólares y las costas.
*564No conforme el demandado apeló para ante este tribunal señalando en su alegato dos errores cometidos a su jui-cio por la corte de distrito 1, al desestimar la excepción pre-via y 2, al apreciar la prueba.
Discutiendo el primer error sostiene el apelante que no se alega en la demanda la existencia de contrato alguno vá-lido entre demandante y demandado y que en el caso de que pudiera deducirse la existencia del contrato de arren-damiento no se alega el pago del precio, ni que el arrenda-tario pusiera en conocimiento del arrendador la necesidad de hacer reparaciones en la casa arrendada.
Opinamos que el error no existe. La responsabilidad del demandado para con la demandante no se deriva de ningún contrato celebrado directamente con ella. Se alega en la de-manda la existencia de un contrato de arrendamiento entre el demandado, dueño de la casa, y Conrado Rosario. La ale-gación de que la demandante “estuviera haciendo vida matrimonial con Rosario,” era innecesaria. Rosario tenía de-recho a recibir huéspedes, visitas, en la casa que para vivir alquiló. Cualquier persona pudo entrar en ella dentro del curso ordinario de los neg’ocios. T para con todos tenía el dueño obligaciones. El dueño estaba en el deber de con-servar la casa en condiciones habitables y si teniendo cono-cimiento de su mal estado negligentemente dejó de corregir el defecto, es responsable del daño que con ello pudiera ha-ber ocasionado. Su responsabilidad surge del quasi con-trato a que se refiere el artículo 1803 del Código Civil en los siguientes términos: “El que por acción u omisión cause daño a otro, interviniendo culpa o negligencia, está obli-gado a reparar el daño causado.”
Basta lo anteriormente expuesto para concluir que no eran necesarias las alegaciones del pago del precio y de la notificación por parte del arrendatario al arrendador del defecto existente. Se alegó en debida forma el conoci-miento del defecto por parte del arrendador a virtud de la *565notificación que le hicieran las autoridades sanitarias, y° su negligencia al dejar de corregirlo.
Tampoco existe el segundo error. La prueba presenta a nuestro juicio un caso aún más fuerte que el que establece la demanda.
Se insiste en que no se probó qué el demandado fuera el dueño de la casa. La condición de dueño por parte del demandado quedó en cierto modo admitida en su contes-tación, y si ello no fuera bastante," en la prueba testifical de la demandante hay datos suficientes para llegar a esa conclusión. No es absolutamente necesario para probar la condición de dueño en un. caso de esta naturaleza que se presente la escritura de adquisición inscrita en el registro de la propiedad.
También se insiste en que no se demostró que las malas condiciones de la casa fueran las que ocasionaban el de-rrumbe y que el demandado fuera negligente. Rosario de-claró que la casa “estaba en tan malas condiciones, que se desplomó de noche.” Dominga Pérez dijo: “en ese mes el día doce como a las diez y media de la noche estando yo en el fregadero se derrumbó el ranchón, se cayó.” El inspector de sanidad depuso: “En el mes de julio notifiqué yo al Sr. Gandía para que reparara la casa en total por-que estaba en condiciones pésimas, y no hizo nada . . . . Lo denuncié. Varias ocasiones tuve que denunciarlo por esas casas .... Sí, señor, precisamente de esa fue la que más notificaciones le hice porque estaba en malísimas con-diciones .... La casa tendría como dos metros de alto por la parte que da a la vía del ferrocarril y como las ma-deras estaban completamente podridas se cayó y está en la tierra; no hay soco que la aguante, está en la tierra.” Ade-más la misma parte demandada dijo por medio de su tes-tigo Pedro Gandía Jr., apoderado del demandado, “que dió orden de pegar un cartel en el ranchón haciendo constar *566eso,» que corría peligro, y al mismo tiempo los inquilinos que buscasen donde mudarse.”
En cuanto a las lesiones sufridas por la demandante a consecuencia del derrumbe de la casa y a la cuantía de los daños, la prueba ampliamente sostiene la sentencia.
T por lo que respecta a la notificación por parte del dueño a los inquilinos alegada como defensa, bastará decir que la prueba resulta contradictoria, sin que se demostrara pasión, prejuicio, parcialidad o error manifiesto por la corte al apreciarla.
Debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia, recurrida.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la vista de este caso.